Exhibit 12 LACLEDE GAS COMPANY SCHEDULE OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Twelve Months Ended June 30, September 30, (Thousands of Dollars) Income before interest charges and income taxes $ Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) Total Earnings $ Interest on long-term debt $ Other interest Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) Total Fixed Charges $ Ratio of Earnings to Fixed Charges
